[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] JUDGMENT ENTRY.
This appeal, considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, is not controlling authority except as provided in S.Ct.R.Rep.Op. 2(G)(1).
Defendant-appellant, Donte Mincy, appeals the judgment of the Hamilton County Court of Common Pleas convicting him of failure to comply with the order of a police officer in violation of R.C. 2921.331.  He was convicted of the offense following the entry of a guilty plea.
Pursuant to Anders v. California,1 Mincy's appellate counsel has advised this court that, after a thorough review of the record, he can find no errors that would arguably support Mincy's appeal, and he accordingly requests that this court review the record independently for prejudicial error.  Appellate counsel has also filed an affidavit stating that he has advised Mincy that he has found no prejudicial error in the proceedings below. Further, appellate counsel has filed a motion to withdraw as counsel pursuant to Anders.
After reviewing the entire record, we hold that it is devoid of error and that there are no grounds to support a meritorious appeal.  The judgment of the trial court is, therefore, affirmed, and appellate counsel's motion to withdraw is overruled.
Although we conclude that this appeal is frivolous pursuant to App.R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Mincy because it is clear from the record that he is indigent.
Therefore, the judgment of the trial court is affirmed.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27.  Costs shall be taxed under App.R. 24.
Hildebrandt, P.J., Doan and Winkler, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.